PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/771,718
Filing Date: 27 Apr 2018
Appellant(s): Continental Teves AG & Co. oHG



__________________
Andrew J. Koopman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12-30-2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6-24-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Overview Of Arguments
Regarding the Appellant’s arguments on page 5, the Appellant argues: 
“The present application expressly teaches calculating a switch-off current "as a function of the determined minimum brake application force" and that this calculation can be based on one or more parameters including, for example, open-circuit power demand, supply voltage, ambient temperature, wheel rotation behaviour. See page 4, lines 4-11”.
The Examiner asserts that the original disclosure as filed does not provide any written description, equations, and/or processes that demonstrate how the “minimum brake application force” and the “one or more parameters” are used to calculate a specific value for the “switch-off current”.
Specifically, the original disclosure as filed fails to provide any essential steps required to understand how the “minimum brake application force” and the “one or more parameters” each contribute to calculating a specific “switch-off current”. 
Therefore, the Examiner asserts that the original disclosure as filed fails to demonstrate that the Appellant has possession of the claimed embodiment and further fails to enable one of ordinary skill in the art at the time of the invention to make and use the claimed invention.  

Further regarding the Appellant’s arguments on page 5, the Appellant argues:
“The present application likewise teaches selecting a switch-off current limiting value, which may be lower or higher than the calculated switch-off current, from a stored table. See page 4, lines 13-29”. 
First, the Examiner asserts that page 4, lines 13-29 cited by the Appellant does not appear to teach “selecting a switch-off current limiting value, which may be lower or higher than the calculated switch-off current, from a stored table” in any capacity. The Appellant is merely paraphrasing the current specification and has failed to quote any specific citations from the original disclosure that supports their arguments.
Second, the Examiner asserts that claims 1 and 2 recites limitations that are not supported by the original disclosure as filed. 
Specifically, instant claims 1 and 2 recite the following limitations:
“e) calculating with the electronic control unit a switch-off current using a predefined relationship and based on one or more physical parameters, 
f) selecting with the electronic control unit a defined switch-off current limiting value based on the calculated switch-off current”, emphasis added.
	The Examiner asserts that the original disclosure as filed does not disclose “selecting with the electronic control unit a defined switch-off current limiting value based on the calculated switch-off current” in any capacity. Furthermore, the Appellant has failed to provide any citations that demonstrate how the “defined switch-off current limiting value” is selected based on “the calculated switch-off current”.
	Contrary to the Appellants arguments above, the original disclosure as filed appears to suggest that the “switch-off current” is somehow processed based on a selected “switch-off current limiting value”.  See at least page 4, lines 13-15 of the original disclosure as filed:
“In order to facilitate a decision in the data processing of the switch-off current it is recommended that the electronic control unit basically selects or determines a specific predefined switch-off current limiting value iA”, emphasis added.
	The Examiner asserts that page 4 and lines 13-15 of the original disclosure as filed appears to demonstrate that the “processing” of the “switch-off current” is somehow based on a selected “switch-off current limiting value”, which is the opposite of what the recited claim language suggests. As asserted supra by the Examiner, the original disclosure as filed does not disclose any processes or algorithms that demonstrate how to calculate the “switch-off current”, therefore, it is ambiguous what it means to perform “data processing” of the “switch-off current”.

Regarding the Appellant’s arguments on page 6, the Appellant argues:
“Blattert discloses distinct alternatives, namely, either calculating a reference current value or reading a stored reference current value from a table. See ,¶ 34. Blattert does not teach performing both steps, namely, calculating a switch-off current from one or more physical parameters and selecting a switch-off current limiting value from a plurality of stored values on the basis of the calculated switch-off current. Blattert provides no reason to perform both steps required by claim 1”.
	Using the broadest reasonable interpretation of the instant claim language, the Examiner interpreted that the recited “calculated switch-off current” and the recited “switch-off current limiting value iA” are referring to the same value. The Examiner asserts that the instant claim language does not positively recite any qualifications or stipulations that precludes the Examiner’s interpretation that recited “calculated switch-off current” and the recited “switch-off current limiting value iA” are referring to the same value.
Based on the Examiner’s broadest reasonable interpretation of the “calculated switch-off current” and the recited “switch-off current limiting value iA”, the Examiner asserts that Blattert teaches first calculating and then selecting the IRef current from a table as seen in para.[0034] of Blattert:
“In this case, the reference value IRef can either be calculated on the basis of the abovementioned formula or, if it is already stored in the system, read from a table or a set of curves for example”, emphasis added.
The Examiner asserts that in order for IRef to be selected from the table, the value of IRef must inherently be calculated first before it is saved in the table in the system storage. 
	Specifically, Blattert teaches that the value of IRef is first calculated based on the equation seen in para.[0033] of Blattert. 
	Based on the Examiner’s broadest reasonable interpretation of the claim language discussed supra, Blattert anticipates first calculating the value of IRef using the equation seen in para.[0033], which anticipates the step “e) calculating with the electronic control unit a switch-off current using a predefined relationship and based on one or more physical parameters” of the instant claims 1 and 2.
Additionally, Blattert teaches selecting IRef from the table stored in the system memory as seen in para.[0034], which anticipates step “f) selecting with the electronic control unit a defined switch-off current limiting value based on the calculated switch-off current” of the instant claims. Therefore, the Examiner asserts that Blatter anticipates the claim limitations of claims 1 and 2 as explained above. 
Additionally, the Examiner asserts that the original disclosure as filed does not disclose “selecting with the electronic control unit a defined switch-off current limiting value based on the calculated switch-off current” in any capacity. Furthermore, the Appellant has failed to provide any citations that demonstrate how the “defined switch-off current limiting value” is selected based on the “calculated switch-off current”. Therefore, the Examiner asserts the neither the original disclosure as filed and the instant claims fail to preclude the Examiners broadest reasonable interpretation that the “calculated switch-off current” and the “switch-off current limiting value iA” are referring to the same value. 
 	The Examiner asserts that the current invention uses only a “switch-off current limiting value iA” to perform the functions of the invention. Specifically, the original disclosure as filed appears to suggest that the current invention uses “the switch-off current limiting value iA” as a “calculated switch-off current”, see at least Fig. 2 and page 4, lines 14-15 of the original disclosure as filed:
“In order to facilitate a decision in the data processing of the switch-off current it is recommended that the electronic control unit basically selects or determines a specific predefined switch-off current limiting value iA”, emphasis added.
	The original disclosure as filed does not disclose using more than one switch-off current at any time, and especially does not disclose selecting a “defined switch-off current limiting value” based on the “calculated switch-off current”. 
	As acknowledged by the Appellant above, Blatter explicitly teaches “either calculating a reference current value or reading a stored reference current value from a table”. Therefore, the teachings of Blattert encompass the teachings of the invention as filed as seen in page 4, lines 13-15 of the original disclosure as filed. 

B. REJECTIONS UNDER 35 U.S.C. § 112
	Regarding the Appellant’s arguments on pages 6-7, the Appellant argues:
“The present application teaches that "the electronic control unit calculates a switch-off current as a function of the determined minimum brake application force," and that this calculation includes "at least one or more physical parameters [that] relate to the determined minimum brake application force, to a measured open-circuit power demand, to a measured supply voltage, to the measured ambient temperature, to a measured wheel rotation behavior, to a determined gradient and/or to a hydraulic admission pressure fed into the service brake system." (See specification at page 4, lines 4-11.) The present application teaches the use of a force sensor for determining minimum brake application force, which is subsequently used to calculate the switch-off current. (See specification at page 4, lines 1-4.) The application highlights the purposes of such calculations, e.g., to improve "estimation and calculation in advance of a quantity of current" that should be expected to be used during release of the actuator element. (See specification at page 1, line 35 to page 2, line 6.) From at least the above disclosures, a person of ordinary skill in the art would understand and be able to implement a control unit that calculates "a switch-off current using a predefined relationship and based on one or more physical parameters," as required by claims 1 and 2.”
The Examiner asserts that the original disclosure as filed does not provide any written description, equations, and/or processes that demonstrate how the “minimum brake application force” and the “one or more parameters” are used to calculate a specific value for the “switch-off current”.
Specifically, the original disclosure as filed fails to provide any essential steps required to understand how the “minimum brake application force” and the “one or more parameters” each contribute to calculating a specific “switch-off current”. 
Therefore, the Examiner asserts that the original disclosure as filed lacks sufficient written description that demonstrates how to use the “minimum brake application force” and the “one or more parameters” to calculate a specific value for the “switch-off current”.  Furthermore, due to the deficiencies of the original disclosure as filed, the Examiner asserts that the original disclosure as filed could not enable one of ordinary skill in the art at the time of the invention to use the “minimum brake application force” and the “one or more parameters” to calculate a specific value for the “switch-off current”.

	Regarding the Appellant’s arguments on page 7, the Appellant argues:
“The Examiner also asserts that the present application does not provide sufficient written description or enablement for the step of "selecting with the electronic control unit a defined switch-off current limiting value based on the calculated switch-off current, wherein the electronic control unit selects the switch-off current limiting value from a plurality of stored values." (See Office Action at pages 5 and 10.) Appellant disagrees. The selection of a value in a stored table is clearly described in the present application, for example, on page 4, lines 13-16. Appellant submits that no further steps or processes are required to describe or enable the selection of a value from a stored table”. 
The Examiner asserts that the cited section of page 4, lines 13-16 does not disclose how to select a “defined switch-off current limiting value” using the “calculated switch-off current” as recited in claims 1 and 6. Specifically, the cited sections do not describe any processes, algorithms, and/or written description that demonstrates how the “calculated switch-off current” is used to select a specific “defined switch-off current limiting value” from a table.
Contrary to the Appellant’s arguments above, the original disclosure as filed appears to suggest that the “switch-off current” is somehow processed based on a selected “switch-off current limiting value”.  See at least page 4, lines 13-15 of the original disclosure as filed:
“In order to facilitate a decision in the data processing of the switch-off current it is recommended that the electronic control unit basically selects or determines a specific predefined switch-off current limiting value iA”, emphasis added.
The Examiner asserts that the above citation of page 4 and lines 13-15 of the original disclosure as filed appears to demonstrate that the “processing” of the “switch-off current” is somehow based on a selected “switch-off current limiting value”, which is the opposite of what the recited claim language suggests.
Specifically, instant claims 1 and 2 recite the following limitations:
“e) calculating with the electronic control unit a switch-off current using a predefined relationship and based on one or more physical parameters, 
f) selecting with the electronic control unit a defined switch-off current limiting value based on the calculated switch-off current”, emphasis added.
	The Examiner asserts that the original disclosure as filed does not disclose “selecting with the electronic control unit a defined switch-off current limiting value based on the calculated switch-off current” in any capacity. Furthermore, the Appellant has failed to provide any citations that demonstrate how the “defined switch-off current limiting value” is selected based on “the calculated switch-off current”.
Therefore, the Examiner asserts that the original disclosure as filed lacks sufficient written description that demonstrates how to select a “defined switch-off current limiting value” using the “calculated switch-off current”.  Furthermore, due to the deficiencies of the original disclosure as filed, the Examiner asserts that the original disclosure as filed could not enable one of ordinary skill in the art at the time of the invention to select a “defined switch-off current limiting value” using the “calculated switch-off current”.

Regarding the Appellant’s arguments on page 7, the Appellant argues:
“Nonetheless, the application goes on to explain that the limiting value may be selected to be lower or higher than the calculated switch-off current, e.g., in cases where the accuracy of the calculated switch-off current is in doubt. (See specification at page 4, lines 27-29 and page 9, lines 24-34.) This type of selection, based on the calculated switch-off current, is also expressly recited in the originally pending claims”.
	The Appellant is merely paraphrasing the cited sections of the current specification in their own words. However, the Examiner asserts that none of the sections cited by the Appellant above contain any support for the Appellant’s arguments. 
In particular, page 4, lines 27-29 of current specification states:
		“In cases of doubt, in each case the switch-off current
limiting value iA with greater dimensions is selected from the values offered so that the parking brake function takes place in a secured fashion (select high)”.
	Contrary to the Appellant’s arguments, the cited section of page 4, lines 27-29 of the current specification above does not discuss the “calculated switch-off current” at all, especially with respect to the “limiting value”. Similarly, page 9, lines 24-34 of current specification also fails to discuss the “calculated switch-off current” with respect to the “limiting value”. 

Regarding the Appellant’s arguments on page 7, the Appellant argues:
“With respect to the "minimum brake application force" of claims 4 and 11 (see Office Action at pages 7-8 and 13- 15), which is used to calculate the switch-off current, the present application teaches the use of a force sensor to determine this value. (See specification at page 4, lines 1-4.)”. 
	The Examiner asserts that the cited sections on page 4, lines 1-4 do not provide any processes/algorithms, or written description that teaches how to determine the "minimum brake application force", let alone teach how the force sensor data is used to determine the “minimum brake application force”. 
Therefore, the Examiner asserts that the original disclosure as filed lacks sufficient written description that demonstrates how to determine the "minimum brake application force", especially with respect to the force sensor data.  Furthermore, due to the deficiencies of the original disclosure as filed, the Examiner asserts that the original disclosure as filed could not enable one of ordinary skill in the art at the time of the invention to determine the "minimum brake application force", especially with respect to force sensor data.

Regarding the Appellant’s arguments on pages 7-8, the Appellant argues:
“The present application further discloses a force/time profile for monitoring brake application force over the releasing movement of the brake actuator element, from which the minimum force can readily be determined (See specification at page 7, line 15 to page 8, line 3.)”. 
	The Examiner asserts that the cited sections page 7, line 15 to page 8, line 3 do not recite a “minimum force” at all, let alone disclose how to determine the “minimum force” or “minimum brake application force”.

Regarding the Appellant’s arguments on page 8, the Appellant argues:
“With respect to the "selected switch-off current limiting value" of claims 7 and 13 (see Office Action at pages 8-9 and 16-18), this value plainly references to the value selected based on the calculated switch-off current discussed above. The present application explains that "high" or "low" limiting values may be selected based on safety demands or other conditions. (See specification at page 4, lines 27-29 and page 9, lines 24-34.)”.
	Contrary to the Appellant’s arguments, the cited section page 4, lines 27-29 of the current specification above do not discuss the “calculated switch-off current” at all, especially with respect to the “selected switch-off current limiting value”. Similarly, page 9, lines 24-34 of current specification also fails to discuss the “calculated switch-off current” with respect to the “limiting value”. 

Regarding the Appellant’s arguments on page 8, the Appellant argues:
“Inasmuch as the language used in the claims is clearly described in the present application, and could readily be implemented by those of ordinary skill in the art, the Examiner fails to set forth any basis for concluding that the language of the claims justifies the above rejections”.
	The Examiner asserts that the 112(a) rejections are not directed towards rejecting the functional language per se, but rather the fact that the claims merely recite the intended results of using the claimed invention, without sufficiently disclosing any written description, processes, and/or algorithms required to make and use the claimed invention in order to achieve the intended results.  

For the reasons set forth in the Examiner’s answer above, the Examiner asserts that the original disclosure as filed lacks sufficient written description that demonstrates how to perform the claimed steps of the invention.  
Furthermore, the Examiner asserts that the original disclosure as filed could not enable one of ordinary skill in the art at the time of the invention to make and use the invention as claimed due to the deficiencies of the original disclosure as filed. 
For the reasons set forth in the Examiner’s answer above, the Examiner believes that the 112(a) Written Description and Enablement rejections of claims 1, 2, 4, 7, 11, and 13 should be sustained.

C. REJECTIONS UNDER 35 U.S.C. § 103
Regarding the Appellant’s arguments on page 9, the Appellant argues:
“Blattert discloses a reference current IRef, but does not determine the reference current IRef in the manner required by claim 1. In particular, Blatter does not disclose, teach, or suggest first calculating a switch-off current and then selecting a value for the reference current IRef based on the calculated current”. 
 Using the broadest reasonable interpretation of the instant claim language, the Examiner interpreted that the recited “calculated switch-off current” and the recited “switch-off current limiting value iA” are referring to the same value. 
The Examiner asserts that the instant claim language does not positively recite any qualifications or stipulations that precludes the Examiner’s interpretation that the recited “calculated switch-off current” and the recited “switch-off current limiting value iA” are referring to the same value. 
The Examiner further asserts that original disclosure as filed also fails to disclose any teachings that precludes the Examiner’s interpretation that recited “calculated switch-off current” and the recited “switch-off current limiting value iA” are referring to the same value.
Additionally, as indicated supra by the Examiner regarding the 112(a) rejections, the Examiner asserts that the original disclosure does not disclose, teach, or suggest first calculating a “switch-off current” and then selecting a value from a table based on the calculated “switch-off current”.

Regarding the Appellant’s arguments on pages 9-10, the Appellant argues:
“To the contrary, Blattert teaches either calculating the reference current IRef directly or else reading the reference current IRef from a table. As explained in the exact paragraph cited by the Examiner: "the reference value IRef can either be calculated on the basis of the abovementioned formula or, if it is already stored in the system, read from a table or a set of curves for example." (See Blattert at ¶ 34.)”. 
	Based on the Examiner’s broadest reasonable interpretation of the “calculated switch-off current” and the recited “switch-off current limiting value iA”, the Examiner asserts that Blattert teaches first calculating and then selecting the IRef current from a table as seen in para.[0034] of Blattert:
“In this case, the reference value IRef can either be calculated on the basis of the abovementioned formula or, if it is already stored in the system, read from a table or a set of curves for example”, emphasis added.
	The Examiner asserts that in order for IRef to be selected from the table, the value of IRef must inherently be calculated first before it is saved in the table in the system storage. 
	Specifically, Blattert teaches that the value of IRef is first calculated based on the equation seen in para.[0033] of Blattert. 
	Based on the Examiner’s broadest reasonable interpretation of the claim language discussed supra, Blattert anticipates first calculating the value of IRef using the equation seen in para.[0033], which anticipates the step “e) calculating with the electronic control unit a switch-off current using a predefined relationship and based on one or more physical parameters” of the instant claims 1 and 2.
Additionally, Blattert teaches selecting IRef from the table stored in the system memory as seen in para.[0034], which anticipates step “f) selecting with the electronic control unit a defined switch-off current limiting value based on the calculated switch-off current” of the instant claims. Therefore, the Examiner asserts that Blatter anticipates the claim limitations of claims 1 and 2 as explained above. 

Regarding the Appellant’s arguments on page 10, the Appellant argues:
“Blattert does not disclose or teach that the reading of the reference current IRef from a table or set of curves is based on any calculated current”.
The Examiner asserts that the original disclosure as filed does not disclose “selecting with the electronic control unit a defined switch-off current limiting value based on the calculated switch-off current” in any capacity. Furthermore, the Appellant has failed to provide any citations that demonstrate how the “defined switch-off current limiting value” is selected based on the “calculated switch-off current”.
Regardless, based on the Examiner’s broadest reasonable interpretation of the claim language discussed supra, Blattert anticipates first calculating the value of IRef using the equation seen in para.[0033], which anticipates the step “e) calculating with the electronic control unit a switch-off current using a predefined relationship and based on one or more physical parameters” of the instant claims 1 and 2.
Additionally, Blattert teaches selecting IRef from the table stored in the system memory, which anticipates the step “f) selecting with the electronic control unit a defined switch-off current limiting value based on the calculated switch-off current” of the instant claims. 

The Examiner asserts that the rejections of claims 1 and 2 should be sustained for the reasons set forth in the Examiner’s answer above. 

Regarding the Appellant’s arguments on page 10, the Appellant argues:
”Claims 3, 4, 7, 9-11, 13, and 14 each ultimately depend from one of independent claims 1 and 2. Accordingly, Appellant submits that claims 3, 4, 7, 9-11, 13, and 14 are not obvious for at least the reasons set forth above with respect to claims 1 and 2. Therefore, Appellant respectfully requests reversal of the rejection of claims 3, 4, 7, 9-11, 13, and 14”. 
The Appellant has failed to separately argue the allowability of each of the dependent claims, except for their dependency upon the respective independent claims. 
The Examiner will be unable to rebut any forthcoming arguments from the Appellant directed towards the dependent claims 3, 4, 7, 9-11, 13, and 14. Therefore, the Examiner preemptively repeats and maintains the grounds of rejection for dependent claims 3, 4, 7, 9-11, 13, and 14 as presented in the Final office action filed on 6-24-2021. 

The Examiner asserts that the 103 rejections of claims 3, 4, 7, 9-11, 13, and 14 should be sustained at least for the reasons set forth in the grounds of rejection presented in the Final office action filed on 6-24-2021.

(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        
Conferees:
/DONALD J WALLACE/Primary Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.